United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-30232
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

LEO LOSTON

                      Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 5:05-CR-50004
                          --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Leo Loston appeals from the 300-month sentence imposed

following his guilty plea to possession with the intent to

distribute crack cocaine.    He argues for the first time on appeal

that his November 1986 drug trafficking conviction was not a

qualifying conviction for purposes of the U.S.S.G. § 4B1.1 career

offender provision.

     Our review is for plain error only.      See United States v.

Villegas, 404 F.3d 355, 358 (2005).    The career offender

enhancement is to be made only if the prior offense occurred

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30232
                                -2-

within 15 years of the commission of the instant offense or if

any part of the prior sentence was served during that same time

period.   U.S.S.G. § 4A1.2(e).   Because there was insufficient

information contained in the record from which the district court

could have concluded that Loston’s November 1986 qualified him

for the career offender enhancement, the district court plainly

erred in applying the enhancement.    This error affected Loston’s

substantial rights and affected the fairness and integrity of the

judicial proceedings.   See United States v. Garza-Lopez, 410 F.3d

268, 275 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).    The

government agrees with Loston that his sentence should be vacated

and remanded for resentencing.

     Loston’s sentence is VACATED, and the case is REMANDED for

resentencing.